Citation Nr: 1449590	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  11-02 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy of both feet.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

It is unclear if the Veteran has raised a claim for an earlier effective date for his service-connected posttraumatic stress disorder.  See July 2014 correspondence.  Accordingly, clarification should be sought.  If the Veteran is raising this as a new claim, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is being REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran alleges that he has peripheral neuropathy in both feet due to either exposure to Agent Orange (herbicides) in service.  The Veteran served in the Republic of Vietnam.  There is a presumption that certain disabilities are due to the herbicide exposure.  Among these disabilities is early onset peripheral neuropathy-recognized by the VA Secretary as etiologically related to such exposure.  See 338 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309.  Although 38 C.F.R. § 3.309 previously referred to acute or subacute peripheral neuropathy, the regulation was recently amended.  See 78 Fed. Reg. 54,766 (Sept. 6, 2013).  

This amendment applies to this appeal and this amendment removed the requirement that the disability appear within weeks or months after exposure that that it resolve within two years of the date of onset in order for the presumption to apply.  The Final Rule, however, also makes clear that the amendment does not change the requirement that the disability must have become manifest to a degree of ten percent or more within one year after the Veteran's last in-service exposure in order to qualify for the presumption.  See 78 Fed. Reg. 54,766 (Sept. 6, 2013).  As claims based on other exposure (such as radiation), the Veteran can still establish service connection, based on his presumed herbicide exposure, for a disease that falls outside of the parameters of sections 3.307 and 3.309.  See, e.g., Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044   (Fed. Cir. 1994).


The Board notes that it is also unclear whether the Veteran actually has a diagnosis of peripheral neuropathy.  Postservice treatment records show assessments of burning feet syndrome and note the Veteran's complaints of pain and numbness in his feet.  In August 2009, his private physician noted an impression of peripheral neuropathy, but indicated that EMG studies were unremarkable.  An April 2010 private treatment record notes that the Veteran has neuropathy of both feet and that he was evaluated for diabetic shoes and compression hose.  On March 2013 VA examination, the examiner found no evidence of lower extremity peripheral neuropathy.  Accordingly, there is inconsistency in the medical evidence of record as to whether the Veteran actually has peripheral neuropathy.  Based on this evidence, the Board finds a remand is required to address whether the Veteran had peripheral neuropathy and the etiology of any found peripheral neuropathy.

Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record copies of the complete updated clinical records of all VA treatment the Veteran has received for peripheral neuropathy.

2.  Then arrange for a neurological examination of the Veteran to determine whether or not the Veteran has peripheral neuropathy disability of each lower extremity (and specifically the feet), and if so the etiology of such disability.  The Veteran's record, to include this remand, must be reviewed by the examiner in conjunction with the examination (and the examiner should note, in particular, the medical evidence already in the record in this matter, discussed above).  Any indicated tests or studies must be completed.  Upon examination and interview of the Veteran, and review of the record, the examiner should provide opinions that respond to the following:

a) Is it at least at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran has or has had peripheral neuropathy of either lower extremity since May 2008?
b) If the answer to a) is yes, is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the peripheral neuropathy is of the early-onset type (for which the VA recognizes an etiological relationship to herbicides exposure exists); or if not, (b) the disability had its onset in or is otherwise medically related to service-to particularly include to presumed in-service herbicide exposure therein.

The examiner should explain the rationale for all opinions.

3.  Thereafter review the record and readjudicate the claim on appeal.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.










					(CONTINUED ON NEXT PAGE)

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Nathanial J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



